Citation Nr: 1453612	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as due to or aggravated by his service-connected chronic left-sided cervical neck muscle strain with mild to moderate degenerative changes of C4-5 and C5-6.  

2.  Entitlement to an initial increased rating for right testicular cyst diagnosed as enlarging right hydrocele, status post hydrocelectomy and status post orchiectomy, rated 10 percent disabling prior to July 1, 2010, and noncompensably disabling thereafter.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
 
M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to October 2008.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2009 rating decision, the RO granted entitlement to right testicular cyst diagnosed as enlarging right hydrocele, assigning a noncompensable rating, effective October 6, 2008.  A notice of disagreement was filed in July 2009 with regard to the disability rating assigned.  In an August 2009 rating decision, the RO assigned a temporary total rating pursuant to 38 C.F.R. § 3.40, effective July 8, 2009, and a noncompensable rating effective September 1, 2009.  In an August 2010 rating decision, the RO assigned a 10 percent rating, effective October 6, 2008; a temporary total rating pursuant to § 3.40, effective July 8, 2009; a 10 percent disability rating, effective September 1, 2009; a temporary total rating pursuant to § 3.40, effective May 5, 2010; and, a noncompensable rating, effective July 1, 2010.  A statement of the case was issued in June 2011 and a substantive appeal was received in July 2011.

In response to the Veteran's claim of service connection for a left shoulder disability, in an August 2009 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for chronic left-sided cervical neck muscle strain with mild to moderate degenerative changes of C4-5 and C5-6.  In June 2010, the Veteran filed a notice of disagreement asserting that he sought a separate compensable rating for a left shoulder disability.  A statement of the case was issued in November 2012 and a substantive appeal was received in December 2012.  

The issue of entitlement to service connection for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from October 6, 2008 to July 7, 2009, and from September 1, 2009 to May 4, 2010, the Veteran's right testicular cyst diagnosed as enlarging right hydrocele is manifested by 1 to 2 hospitalizations per year and requires intermittent intensive management.

2.  For the period from July 1, 2010, the Veteran's testicular condition status post hydrocelectomy and orchiectomy has not been manifested by 1 to 2 hospitalizations per year and requires intermittent intensive management; no urinary symptoms have been noted.

3.  The Veteran's testicular condition status post hydrocelectomy and orchiectomy is manifested by recurrent pain.  


CONCLUSIONS OF LAW

1.  For the period from October 6, 2008 to July 7, 2009, from September 1, 2009 to May 4, 2010, and from July 1, 2010, the criteria for a disability rating in excess of 10 percent for right testicular cyst diagnosed as enlarging right hydrocele, status post hydrocelectomy and status post orchiectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2014).

2.  For the period from July 1, 2010, the criteria for a compensable disability rating for right testicular cyst diagnosed as enlarging right hydrocele, status post hydrocelectomy and status post orchiectomy, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2014).

3.  By analogy, the criteria for a 10 percent rating based on a painful scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2008, a VCAA letter was issued to the Veteran with regard to his testicular cyst service connection claim.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the testicular cyst issue in this case (entitlement to an initial increased rating) is a downstream issue from that of the award of service connection, another VCAA notice is not required.  The letter has clearly advised the Veteran of the evidence necessary to substantiate his claim.  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, and records from Associated Urologist.  There is no indication of relevant, outstanding records which would support the Veteran's claim for an initial increased rating.  

In November 2008 and February 2013, the Veteran underwent examinations to assess the severity of his testicular condition.  Collectively, the examination reports are thorough and contain sufficient information to decide the issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the testicular cyst issue on appeal.

Increased rating

The Veteran's right testicular cyst is rated under Diagnostic Code 7525, concerning chronic epididymo-orchitis.  This diagnostic code instructs that the disability should be rated as urinary tract infections.  A noncompensable disability rating is warranted for such infections that are productive of obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent disability rating is warranted for urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent disability rating is warranted for recurrent, symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115b.

For the period from October 6, 2008 to July 7, 2009, and for the period from September 1, 2009 to May 4, 2010, the Veteran's right testicular cyst disability is rated 10 percent disability, and from July 1, 2010 his disability is rated noncompensably disabling.  

In this case, the Veteran has not undergone further surgery following his June 2010 right orchiectomy.  However, he has continued to complain of pain, especially when participating in certain activities.  

The rating criteria, as stated above, do not contemplate pain.  However, the Veteran has raised credible complaints of intractable pain, which have been accepted by the VA examiners.  Under the circumstances of this case, the Board does find that an award acknowledging his pain is appropriate.  Based on the medical evidence, the rating code but suited in this case is Diagnostic Code 7804, for a painful scar.  In this case, the surgical scar has not been shown to be painful; however, this code, by analogy, is the best means to rate the pain associated with the right testicular cyst, status post hydrocelectomy and orchiectomy.  

While a rating for pain under the scar criteria is deemed appropriate, no higher evaluations are available under 38 C.F.R. § 4.115b for any portion of the rating period on appeal.  Indeed, from July 1, 2010, there have been no hospitalizations or infections requiring intermittent intensive management.

Indeed, the evidence of record does not reflect any urinary symptoms as a result of the disability.  As there is no evidence that the Veteran experiences recurrent, symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management, a higher rating of 30 percent cannot be assigned at this time.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  

There are otherwise no symptoms associated with his testicular condition which would warrant an increased rating at ay time during the appeal.  He experiences no dysuria, frequency, or hematuria as a result of his condition.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected testicular disability is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

A TDIU is in effect from August 30, 2011, which corresponds to the date service connection was established for posttraumatic stress disorder (PTSD).  The Veteran has not specifically claimed entitlement to a total disability rating due to individual unemployability (TDIU) as a result of his service-connected testicular disability.  See 38 C.F.R. § 4.16.  For the period prior to August 30, 2011, the evidence of record does not reflect that his testicular condition precludes employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the evidence of record is against a finding that the Veteran is precluded from gainful employment due to his service-connected testicular disability.  Thus, entitlement to a TDIU for the period prior to August 30, 2011 is not warranted.

ORDER

For the period from October 6, 2008 to July 7, 2009, from September 1, 2009 to May 4, 2010, and from July 1, 2010, entitlement to a disability rating in excess of 10 percent for right testicular cyst diagnosed as enlarging right hydrocele, status post hydrocelectomy and status post orchiectomy, is denied.

For the period from July 1, 2010, entitlement to a compensable rating for right testicular cyst diagnosed as enlarging right hydrocele, status post hydrocelectomy and status post orchiectomy, is denied.  

A 10 percent evaluation for a painful scar, to contemplate testicular pain, is granted.





REMAND

The Veteran asserts that he has a left shoulder disability that is due to his service-connected chronic left-sided cervical neck muscle strain with mild to moderate degenerative changes of C4-5 and C5-6.  At the Board hearing, the Veteran testified that his disability may be due to wearing a 75 pound flak jacket during service.  T at 7-8.  

While the Veteran has been afforded VA examinations pertaining to his cervical spine disability, he has not been afforded a VA examination to assess the nature and etiology of any left shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the nature and etiology of his claimed left shoulder disability.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please state whether the Veteran has a left shoulder disability.  

Consideration should be given to any prior complaints and any diagnoses of record.

b)  Is a left shoulder disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include wearing a flak jacket.

c)  Is a left shoulder disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected chronic left-sided cervical neck muscle strain with mild to moderate degenerative changes of C4-5 and C5-6?  

d) Is a left shoulder disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by chronic left-sided cervical neck muscle strain with mild to moderate degenerative changes of C4-5 and C5-6?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  If the service connection issue is not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


